If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
             revision until final publication in the Michigan Appeals Reports.




                       STATE OF MICHIGAN

                       COURT OF APPEALS


CAMERON LEE BEILFUSS,                                         UNPUBLISHED
                                                              October 6, 2022
          Plaintiff-Appellant,

v                                                             No. 354923
                                                              Hillsdale Circuit Court
ALLISON NICOLE ADAMS,                                         LC No. 20-000266-DS

          Defendant-Appellee.


CAMERON LEE BEILFUSS,

          Plaintiff-Appellant,

v                                                             No. 358025
                                                              Hillsdale Circuit Court
ALLISON NICOLE ADAMS,                                         LC No. 20-000266-DS

          Defendant-Appellee,
and

SHAWN ROBEY,

          Intervenor-Appellee.



JUSTIN ADAMS,

          Plaintiff,

v                                                             No. 358026
                                                              Hillsdale Circuit Court
ALLISON ADAMS,                                                LC No. 18-000077-DM

          Defendant-Appellee,


                                          -1-
and

CAMERON BEILFUSS,

               Appellant.



Before: SAWYER, P.J., and LETICA and PATEL, JJ.

PER CURIAM.

        In these consolidated interlocutory appeals, Cameron Lee Beilfuss appeals various orders
entered regarding his paternity of the minor child, KA, who was born when her mother, Allison
Adams, was married to another man. During the first two years of her life, KA lived solely with
Adams and Beilfuss. Even after the couple separated, Beilfuss’ devotion to KA did not wane.
This four-year-old child has not known any other man as her father. But the trial court
disestablished Beilfuss’ paternity and extinguished his parental rights without making any factual
findings, considering the equities of the case, or evaluating KA’s best interests. We conclude that
this was clear error.

        In Docket No. 354923, Beilfuss appeals by leave granted1 the trial court’s sua sponte
invalidation of the jointly executed acknowledgment of parentage. Because Adams subsequently
filed a motion under the Revocation of Paternity Act (RPA), MCL 722.1431 et seq, which the trial
court granted, this issue is moot.

        In Docket No. 358025, Beilfuss appeals by delayed leave granted 2 the trial court’s
revocation of the jointly executed acknowledgment of parentage. The trial court revoked the
acknowledgment of parentage without making any factual findings regarding the sufficiency of
Adams’ affidavit claiming duress. Accordingly, we vacate the order and remand for further
proceedings.

        And in Docket No. 358026, Beilfuss appeals by delayed leave granted 3 the trial court’s
rescission of the portion of the February 20, 2018, order determining Beilfuss’ paternity of KA.
We conclude that the trial court abused its discretion in granting relief without considering the
equities of the case. Accordingly, we vacate the order and remand for further proceedings.



1
 Beilfuss v Adams, unpublished order of the Court of Appeals, entered December 23, 2020 (Docket
No. 354923).
2
 Beilfuss v Adams, unpublished order of the Court of Appeals, entered October 29, 2021 (Docket
No. 358025).
3
 Adams v Adams, unpublished order of the Court of Appeals, entered October 29, 2021 (Docket
No. 358026).



                                               -2-
                                        I. BACKGROUND

        At the time of KA’s conception and birth, Adams was married to, but separated from, Justin
Adams. Following KA’s birth, Justin commenced divorce proceedings. Justin’s divorce complaint
requested the trial court to determine that he was not KA’s biological or legal father.
Contemporaneous with the complaint, Justin filed a motion for determination of nonpaternity.4
Adams did not respond to the complaint for divorce or the motion. And Beilfuss was not a party
to the action.5

        Justin testified that he had not had any sexual contact with Adams since their separation 10
months prior. Justin maintained that Adams stated KA’s father was the man she was currently
dating, and she identified Beilfuss as that man. Neither Adams nor Beilfuss testified at the hearing.6
And no DNA testing was offered or ordered. Based on Justin’s testimony, the trial court found that
Justin was not KA’s biological father, that Beilfuss was KA’s biological father, and ordered that
the Bureau of Vital Records amend the birth certificate to reflect those findings.7 Additionally, the
divorce judgment contained the following provision:




4
 A “presumed father” is defined under the RPA as “a man who is presumed to be the child’s father
by virtue of his marriage to the child’s mother at the time of the child’s conception or birth.” MCL
722.1433(e). The RPA permits the trial court to determine that a child was born out of wedlock
for the purpose of establishing paternity if the presumed father raises the issue in an action for
divorce between the presumed father and the mother. MCL 722.1441(2).
5
 Beilfuss was not legally entitled to intervene in Adams’ divorce proceedings. “Domestic relations
actions are strictly statutory. The only parties to a divorce action are the two people seeking
dissolution of their marriage.” Killingbeck v Killingbeck, 269 Mich App 132, 140 n 1; 711 NW2d
759 (2005). In fact, “third parties can be joined in [a] divorce action only if they have conspired
with one spouse to defraud the other spouse of a property interest.” Estes v Titus, 481 Mich 573,
583; 751 NW2d 493 (2008). Beilfuss’ recourses were limited to filing an action under the Paternity
Act (PA), MCL 722.711, et seq., executing an acknowledgment of parentage under the
Acknowledgment of Parentage Act (APA), MCL 722.1001 et seq., or filing an action under the
RPA.
6
  Adams maintained that she was on bedrest following KA’s birth at the time of the hearing and
claimed that she was unaware that any paternity issues were going to be addressed at the hearing.
She later asserted that she never told Justin who KA’s father was and that Justin was speculating
as to the biological father.
7
 The order was supposed to be sent to the Bureau to issue an amended birth certificate. But KA’s
birth certificate was never amended.



                                                 -3-
                                 CHILD NOT OF MARRIAGE

       IT IS FURTHER ORDERED AND ADJUDGED that [KA], is not a child of this
       marriage as previously found by this Court at a hearing dated 02/15/2018 where
       representations were made in Court that Cameron Beilfuss is the father of this child
       born to [Adams].

       For over two years after KA’s birth, Adams and Beilfuss remained in a relationship, lived
together, and raised KA together. During that time, Beilfuss supported Adams and KA, Adams
held Beilfuss out to be KA’s father, and Beilfuss treated KA as his own. In March 2020, the couple
separated. Adams and KA moved out of the home that they shared with Beilfuss. The parties
continued to co-parent KA, but problems developed.

        In May 2020, Beilfuss initiated an action to establish custody of, and support for, KA.
Beilfuss maintained that he was KA’s legal father as established by (1) the February 20, 2018,
order of filiation determining Beilfuss’ paternity of KA, and (2) a May 2020 acknowledgment of
parentage that Beilfuss, but not Adams, signed. The matter was handled by the same judge that
had presided over the divorce action. At the hearing, Adams denied that Beilfuss was KA’s
biological father. Instead, she named Shawn Robey as the biological father. Adams contended that
Beilfuss knew that he was not KA’s biological father. Ultimately, the trial court disregarded its
paternity order and the divorce judgment, which both declared Beilfuss as KA’s father.8 The trial
court ordered DNA testing and granted Beilfuss parenting time pending the DNA results.

         On June 15, 2020, Beilfuss and Adams jointly executed an acknowledgment of parentage
acknowledging that Beilfuss was KA’s natural father in accordance with the APA. The
acknowledgment of parentage, which was affirmed under penalty of perjury, specifically stated
that it was voluntary and that the parties waived the right to blood or genetic tests to determine if
Beilfuss was KA’s biological father.

        On July 14, 2020, during a hearing regarding parenting time, Adams once again claimed
that Beilfuss was not KA’s biological father despite the joint execution of the acknowledgment of
parentage. She maintained that she signed the acknowledgment of parentage “because when I sat
down with him and his lawyer and his mother last court date, I felt like I had no choice, but to sign
it.” The trial court ordered the parties to submit to DNA testing and, because Adams raised
allegations concerning KA’s safety, the trial court held Beilfuss’ parenting time in abeyance.

        Although Adams and KA provided samples for DNA testing, Beilfuss did not. He
challenged the trial court’s authority to require him to submit to DNA testing. He argued that his
paternity had already been legally established by the February 20, 2018, order of filiation, and by
the June 15, 2020, jointly executed acknowledgment of parentage. Although Adams had stated
that she felt that she “had no choice, but to sign it,” Beilfuss maintained that the acknowledgment


8
  While the trial court questioned its findings that supported the February 2018 paternity order, it
did not set aside or modify the paternity order or the divorce judgment. Hence, both remained
valid. See Cassidy v Cassidy, 3l8 Mich App 463, 509; 899 NW2d 65 (2014)(“[A] court speaks
through its written orders and judgments, not through its oral pronouncements.”).


                                                -4-
of parentage was valid because Adams did not initiate an action under the RPA to revoke the
acknowledgment. The trial court disagreed. In a September 2020 order, the trial court sua sponte
invalidated the acknowledgment of parentage pending DNA testing, ordered Beilfuss to submit to
DNA testing, and denied Beilfuss’ request to reinstate parenting time. Following this Court’s grant
of Beilfuss’ application for leave to appeal, the successor trial court judge granted a stay of
proceedings, reinstated his parenting time, and ordered that Beilfuss was not required to submit to
DNA testing unless and until this Court affirms the trial court’s prior orders.

        Thereafter, Adams moved to revoke the acknowledgment of parentage under MCL
722.1437. The motion was supported by Adams’ affidavit, wherein she asserted that Robey, not
Beilfuss, was KA’s biological father. She asserted several statutory grounds for revocation,
including that Beilfuss had committed fraud, misrepresentation, or other misconduct by signing
the acknowledgment of parentage knowing that he was not KA’s biological father.9 She provided
a text message purportedly from Beilfuss stating, “We already know the DNA will show up as
[S]hawn!” Adams further contended that there was a mistake of fact because the parties did not
engage in sexual relations until after KA’s birth. And Adams maintained that she signed the
acknowledgment of parentage under duress:

       I was under Duress in signing the acknowledgment as on that day I was at the
       courthouse without an attorney, was pulled aside with [Beilfuss], [his] mother and
       [his] attorney who advised me if I got DNA testing that it would look bad for myself
       as the biological father was in prison. [His] attorney went on to advise that if that
       is done that the State will come after me insinuating that I may lose custody of the
       child. [His] attorney went on to advise that if I went forward with DNA testing
       with Mr. Shawn D. Robey, considering he is in prison, he was unsure what [the trial
       court] may do. All of these tactics caused myself, who was not represented by
       counsel, to be under duress feeling I had no other option than to sign otherwise
       there was a chance I would have my child removed from my care.

Adams further claimed that, at an August 2020 hearing, the trial court had invalidated the February
2018 order of filiation because it was based solely on the testimony of Adams’ ex-husband.

        Beilfuss denied all allegations of fraud, duress, and mistake of fact. He also argued that the
motion was untimely because it was filed more than three years after KA’s birth and more than
one year after the February 2018 order affiliating Beilfuss as KA’s father. In response to the duress
allegations, Beilfuss’ prior attorney swore in an affidavit that he had advised the parties that they
should not sign an acknowledgment of parentage and should obtain a DNA test. He denied that he
told Adams that a DNA test would look bad for her because the biological father was in prison or
that he insinuated that Adams might lose custody of KA if she obtained DNA testing. He


9
  “Under the Acknowledgment of Parentage Act, MCL 722.1001 et seq., an acknowledging father
is not required to attest that he is the biological father. Thus . . . the parties’ knowledge of the
possibility that [an acknowledging father] was not the biological father of the child [is not]
sufficient to demonstrate either fraud or misrepresentation under MCL 722.1437(2).” In re Moiles,
495 Mich 944; 843 NW2d 2020 (2014).


                                                 -5-
maintained that his advice to refrain from signing an acknowledgment of parentage was based on
the statements that Adams made to the trial court during the June 15, 2020, hearing. He contended
that he was not present when Beilfuss and Adams signed the acknowledgment of parentage.

        The trial court accepted Adams’ affidavit on its face, concluding that the duress allegation
was properly pled and that the revocation action was timely under MCL 722.1437 because it was
filed within one year of the jointly executed acknowledgment of parentage. On March 18, 2021,
the trial court entered an order granting Adams’ motion to revoke the acknowledgment of
parentage and requiring Beilfuss to submit to DNA testing. Beilfuss’ parenting time was
continued.

       Subsequently, Robey filed a motion to intervene and a motion to revoke the
acknowledgment of parentage. He supported his motion with his affidavit. which asserted that he
was KA’s biological father. Like Adams, Robey alleged mistake of fact and fraud, stating that
Beilfuss could not be KA’s biological father and lied when he signed the acknowledgment of
parentage. The trial court granted Robey’s motion to intervene and allowed him to participate in
DNA testing.

        Contemporaneous with her motion to revoke the acknowledgment of parentage, Adams
filed a motion for relief from judgment under MCR 2.612(C)(1)(f) in the divorce action. Adams
argued that the February 2018 order of filiation should be rescinded, that the “Child Not of
Marriage” provision in the divorce judgment should be stricken, and that the matter be set for
hearing. Adams argued that the February 2018 order was not supported by sufficient facts because
it was based solely on Justin’s testimony, which Adams maintained was false. She further claimed
that the trial court’s predecessor had “ruled” that the 2018 paternity order (entered in the divorce
action) was “invalid” during an August 2020 hearing in the custody action. Because Beilfuss was
not a party to the divorce action, he was not served with the motion for relief from judgment or
notice of hearing.

        On April 8, 2021, the trial court entered an order rescinding the provision in the February
2018 order stating that Beilfuss is KA’s biological father, but retaining the finding that KA was
not the issue of the Adams’ marriage. The trial court further ordered that the divorce judgment
provision was upheld because “[t]here is no judicial finding in the Judgment of Divorce
establishing who the minor child’s . . . biological father is.”

       Subsequently, Beilfuss sought to intervene in the divorce action in order to seek relief from
the court’s April 8, 2021 order. The trial court denied the motion.

       Beilfuss filed delayed applications for leave to appeal the March 18, 2021 order revoking
the acknowledgment of parentage and the April 8, 2021 order rescinding the portion of the
February 2018 determining paternity. This Court granted the application and consolidated all three
appeals.

                                     II. DOCKET NO. 354923

      Beilfuss first argues that the trial court erred by sua sponte invalidating the jointly executed
acknowledgment of parentage, ordering DNA testing, and suspending his parenting time absent


                                                 -6-
proper proceedings under the RPA. Because Adams subsequently filed a motion to revoke the
acknowledgment of parentage under the RPA, which the trial court granted, this issue is moot.

                                 A. STANDARDS OF REVIEW

        We review questions of law, including issues of statutory construction, de novo. Sinicropi
v Mazurek, 273 Mich App 149, 155; 729 NW2d 256 (2006). We also review “de novo whether an
issue is moot.” Garrett v Washington, 314 Mich App 436, 449; 886 NW2d 762 (2016). And a trial
court’s factual findings are reviewed for clear error. Jones v Jones, 320 Mich App 248, 253; 905
NW2d 475 (2017). “The trial court has committed clear error when this Court is definitely and
firmly convinced that it made a mistake.” Id. (quotation marks and citation omitted).

                                          B. ANALYSIS

       “The question of mootness is a threshold issue that a court must address before it reaches
the substantive issues of a case.” In re Tchakarova, 328 Mich App 172, 178; 936 NW2d 863
(2019). “This Court does not decide moot issues.” Garrett, 214 Mich App at 449. “A matter is
moot if this Court’s ruling cannot for any reason have a practical legal effect on the existing
controversy.” Id. (quotation marks and citation omitted).

       Beilfuss challenges the trial court’s authority to sua sponte invalidate the jointly executed
acknowledgment of parentage absent proper proceedings under the RPA. However, after this Court
granted leave, Adams filed a motion to revoke the acknowledgment of parentage under the RPA,
which the trial court granted. Beilfuss’ challenge to the revocation is the subject of his appeal in
Docket No. 358025. The trial court has reinstated his parenting time and ordered that he was not
required to submit to DNA testing unless and until this Court affirms the trial court’s prior orders.
Thus, the subsequent proceedings have rendered the issues moot. We do not decide moot issues.
Garrett, 214 Mich app at 449.

                                    III. DOCKET NO. 358025

       Beilfuss next argues that the trial court erred by revoking the jointly executed
acknowledgment of parentage without making any factual findings. We agree.

                                 A. STANDARDS OF REVIEW

        “We review a trial court’s factual findings regarding a revocation of paternity action for
clear error.” Kalin v Fleming, 322 Mich App 97, 100; 910 NW2d 707 (2017). “The trial court has
committed clear error when this Court is definitely and firmly convinced that it made a mistake.”
Id. (quotation marks and citation omitted).

        We review questions of law, including issues of statutory construction, de novo. Sinicropi,
273 Mich App at 155. “The principal goal of statutory interpretation is to give effect to the
Legislature’s intent, and the most reliable evidence of that intent is the plain language of the
statute.” South Dearborn Environmental Improvement Ass’n, Inc v Dep’t of Environmental
Quality, 502 Mich 349, 360-361; 917 NW2d 603 (2018). “Where the statutory language is
unambiguous, the plain meaning reflects the Legislature’s intent and the statute must be applied



                                                -7-
as written.” Honigman Miller Schwartz & Cohn LLP v City of Detroit, 505 Mich 284, 294; 952
NW2d 358 (2020) (quotation marks and citations omitted).

                    B. THE ACKNOWLEDGMENT OF PARENTAGE ACT

        Pursuant to the APA, Beilfuss and Adams jointly executed an affidavit of parentage form
acknowledging that Beilfuss was KA’s natural father.10 A signed acknowledgment “establishes
paternity” and “may be the basis for court ordered child support, custody, or parenting time . . .”
MCL 722.1004. Thus, Beilfuss was KA’s legal father and had established paternity. An
acknowledgment of parentage confers upon the child “the identical status, rights, and duties of a
child born in lawful wedlock effective from birth.” MCL 722.1004. By executing the
acknowledgment of parentage, Beilfuss became KA’s “acknowledged father” under the RPA.
MCL 722.1433(a). A child may have only one legal father. Sinicropi, 273 Mich App at 164. But
the rights of a biological father are not superior to the rights of an acknowledged father. Id. at 159
n 2.

                         C. THE REVOCATION OF PATERNITY ACT

        The RPA authorizes a child’s “mother, the acknowledged father, an alleged father, or a
prosecuting attorney [to] file an action for revocation of an acknowledgment of parentage.” MCL
722.1437(1).11 Such an action “shall be supported by an affidavit signed by the person filing the
action that states facts that constitute” one of the following five statutory grounds for revocation:

       (a) Mistake of fact.

       (b) Newly discovered evidence that by due diligence could not have been found
       before the acknowledgment was signed.

       (c) Fraud.

       (d) Misrepresentation or misconduct.

       (e) Duress in signing the acknowledgment. [MCL 722.1437(4).]

        “The person filing the action has the burden of proving, by clear and convincing evidence,
that the acknowledged father is not the father of the child.” MCL 722.1437(5). The trial court must
make factual findings concerning the sufficiency of the supporting affidavit. See MCL


10
  “If a child is born out of wedlock, a man is considered to be the natural father of that child if the
man joins with the mother of the child and acknowledges that child as his child by completing a
form that is an acknowledgment of parentage.” MCL 722.1003.
11
  Beilfuss argues that Adams’ motion to revoke the acknowledgement of parentage was untimely.
The RPA requires that an action be brought “within 3 years after the child’s birth or within 1 year
after the date that the acknowledgment of parentage was signed, whichever is later.” MCL
722.1437(1). Adams filed her motion on February 26, 2021, which was within one year of the June
15, 2020, acknowledgment of parentage. Thus, it was timely.


                                                 -8-
722.1437(5). “[A] determination of the sufficiency of the affidavit is a requisite step in the analysis
prescribed by MCL 722.1437.” Helton v Beaman, 304 Mich App 97, 103 n 4; 850 NW2d 515
(2014) (O’CONNELL, J).

         In this case, Adams’ affidavit averred that she was “under duress” when she signed the
acknowledgment of parentage because Beilfuss, his mother, and his attorney allegedly made
statements that it would “look bad” if DNA testing revealed Robey was KA’s biological father and
insinuated that she might lose custody of KA if she went forward with DNA testing. Adams did
not assert that anyone directly threatened her to sign the acknowledgment. In fact, the
acknowledgment of parentage, which was affirmed under penalty of perjury, specifically stated
that its completion was voluntary. The statements in Adams’ affidavit were contradicted by an
affidavit from Beilfuss’ prior attorney, who maintained that he advised the parties not to sign an
acknowledgment of parentage, denied that he told Adams that a DNA test would look bad for her,
or that he insinuated that she might lose custody of KA. Despite these contradictions, the trial court
accepted Adams’ claim of duress “on its face,” did not address any of the conflicting facts raised
by the parties, and concluded that the duress allegation was “properly pled.” The trial court clearly
erred by failing to make any factual findings regarding the sufficiency of Adams’ affidavit as to
her claim of duress.

        Additionally, “an order revoking an acknowledgment of parentage constitutes an order
‘setting aside a paternity determination’ and, therefore, is subject to a best interest analysis under
MCL 722.1443(4).” Helton v Beaman, 497 Mich 1001, 1001; 861 NW2d 621 (2015). See also
Jones, 320 Mich App at 256 n 3 (“[A] court is required to always perform a best-interest evaluation
under MCL 722.1443(4). Otherwise, the court would not be aware that the best interests indicate
that the revocation should not be granted. . . .”). The best-interest factors include:

       (d) The nature of the relationship between the child and the presumed or alleged
       father.

       (e) The age of the child.

       (f) The harm that may result to the child.

       (g) Other factors that may affect the equities arising from the disruption of the
       father-child relationship.

       (h) Any other factor that the court determines appropriate to consider. [MCL
       722.1443(4).]

         The record does not reflect that the trial court considered any best-interest factors under
MCL 722.1443(4) before revoking the jointly executed acknowledgment of parentage. On remand,
if the trial court finds that the facts sufficiently support Adams’ claim of duress, the court shall
conduct a best-interest evaluation under MCL 722.1443(4) before deciding whether to revoke the
acknowledgment of parentage.




                                                 -9-
                                     IV. DOCKET NO. 358026

        Beilfuss also challenges the trial court’s rescission of the portion of the February 2018
order affiliating Beilfuss as KA’s father. We conclude that the trial court abused its discretion in
granting that relief without considering the equities of the case.

                                  A. STANDARDS OF REVIEW

        We review questions of law de novo, which includes issues of statutory construction,
Sinicropi, 273 Mich App at 155, and the interpretation of a court rule, Adler v Dormio, 309 Mich
App 702, 707; 872 NW2d 721 (2015). A trial court’s decision to set aside a judgment under MCR
2.612 is reviewed for an abuse of discretion. Adler, 309 Mich App at 707. “A trial court has not
abused its discretion if its decision results in an outcome within the range of principled outcomes.”
Id. And a trial court’s factual findings are reviewed for clear error. Jones, 320 Mich App at 253.
“The trial court has committed clear error when this Court is definitely and firmly convinced that
it made a mistake.” Id. (quotation marks and citation omitted).

                                           B. ANALYSIS

        “Among other things, the Revocation of Paternity Act governs actions to determine that a
presumed father is not a child’s father. . . .” Demski v Petlick, 309 Mich App 404, 423; 873 NW2d
596 (2015) (quotation marks and citations omitted). A “presumed father” is a “man who is
presumed to be the child’s father by virtue of his marriage to the child’s mother at the time of the
child’s conception or birth.” MCL 722.1433(e). The RPA authorizes a court to declare that a
“presumed father” is not a child’s legal father because the child was born out of wedlock. MCL
722.1441(2).

        Because Justin was married to Allison at the time KA was born, he was a presumed father
under MCL 722.1433(e). Based on testimonial evidence, the trial court found that KA was not a
child of Justin and Allison’s marriage and was born out of wedlock under the RPA. In light of the
testimony, the trial court affiliated Beilfuss at KA’s father.12 Beilfuss affirmatively relied on the
trial court’s order of filiation to establish his paternity of KA in the subsequent child custody
proceedings.13 While the trial court later questioned the validity of the order of filiation during the



12
   The RPA defines an “affiliated father” as “a man who has been determined in a court to be the
child’s father.” MCL 722.1433(b). An “order of filiation” is “a judicial order establishing an
affiliated father.” MCL 722.1433(f).
13
   The Child Custody Act, MCL 722.21 et seq., authorizes “parents” to initiate child custody
actions. See Aichele v Hodge, 259 Mich App 146, 165; 673 NW2d 452 (2003). A “parent” is
defined as “the natural or adoptive parent of a child.” MCL 722.22(i). “A man is a parent under
the Child Custody Act only if (1) he is presumed to be a parent by law because the child was born
in wedlock, (2) there has been a prior court determination that he is the parent of a child born out
of wedlock, or (3) he has acknowledged parenthood of a child born out of wedlock.” Aichele, 259
Mich App at 167.


                                                 -10-
child custody proceedings, it never set aside the order. Thus, the order remained valid and
established that Beilfuss was KA’s legal father.

       Three years after the order was entered, Adams filed a motion for relief from the order
under MCR 2.612(C)(1)(f), arguing that the prior trial court judge had found the order to be invalid.
MCR 2.612(C)(1)(f) states that:

        On motion and on just terms, the court may relieve a party or the legal
        representative of a party from a final judgment, order, or proceeding on the
        following grounds:

                                                 ***

        (f) Any other reason justifying relief from the operation of the judgment.

        To set aside a judgment or order under MCR 2.612(C)(1)(f), three requirements must be
met:

        (1) the reason for setting aside the judgment must not fall under sub-sections a
        through e, (2) the substantial rights of the opposing party must not be detrimentally
        affected if the judgment is set aside, and (3) extraordinary circumstances must exist
        which mandate setting aside the judgment in order to achieve justice. [Adler, 309
        Mich App at 708 (quotation marks, citation, and footnote omitted).]

Generally, relief is granted under subsection (f) only when the judgment was obtained by the
improper conduct of the party in whose favor it was rendered. Id. Although subsection (f) is the
broadest avenue for relief under the court rule, “[w]ell-settled policy considerations favoring
finality of judgments circumscribe relief under MCR 2.612(C)(1).” Rose v Rose, 289 Mich App
45, 58; 795 NW2d 611 (2010). A motion under MCR 2.612(C)(1)(f) must be brought within a
reasonable time. MCR 2.612(C)(2).

        In this case, the trial court invalidated the portion of the February 20, 2018, order affiliating
Beilfuss as KA’s father on the basis that the prior judge had “overruled” himself in an oral
pronouncement at a hearing in the separate custody matter. But “a court speaks through its written
orders and judgments, not through its oral pronouncements.” Cassidy, 3l8 Mich App at 509. The
trial court clearly erred in finding that the prior judge had overruled himself when no order was
entered.

        Further, the trial court failed to evaluate the common-law criteria necessary for relief under
MCR 2.612(C)(1)(f), or consider the equities of the case, including the prejudice to the third parties
and the timeliness of the motion. As recognized by our Supreme Court, “[p]arents have a
significant interest in the companionship, care, custody, and management of their children, and the
interest is an element of liberty protected by due process.” In re JK, 468 Mich 202, 210, 661 NW2d
216 (2003) (citation omitted). A legal parent’s right to parent his child

        is “essential to the orderly pursuit of happiness by free men,” Meyer [v Nebraska,
        262 US 390, 399; 43 S Ct 625; 67 L Ed 1042 (1923)], and “is perhaps the oldest of
        the fundamental liberty interests,” Troxel v Granville, 530 U S 57, 65; 120 S Ct


                                                  -11-
       2054; 147 L Ed 2d 49 (2000) (opinion by O'CONNOR, J.). The right is an expression
       of the importance of the familial relationship and “stems from the emotional
       attachments that derive from the intimacy of daily association” between child and
       parent. Smith v Org of Foster Families for Equality & Reform, 431 US 816, 844;
       97 S Ct 2094, 53 L Ed 2d 14 (1977). [In re Sanders, 495 Mich 394, 409; 852 NW2d
       524 (2014).]

Likewise, KA has “parallel rights to the integrity of [her] family” and “a due process liberty interest
in . . . her family life.” Helton, 304 Mich App at 125 (K. F. KELLY, J., concurring) (quotation
marks and citations omitted). Beilfuss’ and KA’s interests should have been considered before
rescinding the portion of the February 2018 order establishing Beilfuss’ paternity of KA.
Accordingly, we vacate the trial court’s order and remand the matter for determination whether
Adams is entitled to relief under MCR 2.612(C)(1)(f), or otherwise, considering the equities of the
case.

                                         V. CONCLUSION

       Docket No. 354923 is dismissed as moot. The trial court’s orders in Docket Nos. 358025
and 358026 are vacated and the matters are remanded for further proceedings consistent with this
opinion. We do not retain jurisdiction.



                                                               /s/ David H. Sawyer
                                                               /s/ Anica Letica
                                                               /s/ Sima G. Patel




                                                 -12-